FILED
                               NOT FOR PUBLICATION                           DEC 07 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 CESAR MARTIN CORTES PIMENTEL;                     No. 05-70633
 AUDALIA PATINO,
                                                   Agency Nos. A075-647-237
               Petitioners,                                    A075-653-157

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Cesar Martin Cortes Pimentel and Audalia Patino, husband and wife and

natives and citizens of Mexico, petition pro se for review of the Board of

Immigration Appeals’ order dismissing their appeal from an immigration judge’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
(“IJ”) decision denying their application for cancellation of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of due

process violations in immigration proceedings, Sanchez-Cruz v. INS, 255 F.3d 775,

779 (9th Cir. 2001), and we dismiss in part and deny in part the petition for review.

         We lack jurisdiction to review the IJ’s discretionary determination that

petitioners failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.

2003).

         Petitioners contend that the IJ violated due process by denying them an

opportunity to fully present their case before a fair and neutral judge. Contrary to

petitioners’ contention, the proceedings were not “so fundamentally unfair that

[they were] prevented from reasonably presenting [their] case.” Colmenar v. INS,

210 F.3d 967, 971 (9th Cir. 2000) (citation omitted). Moreover, petitioners failed

to demonstrate that additional evidence or testimony may have affected the

outcome of the proceedings. See id. (requiring prejudice to prevail on a due

process challenge).

         Petitioners’ contention that the agency violated their due process rights by

disregarding their evidence of hardship is not supported by the record and does not

amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424


IH/Research                                 2                                       05-70633
F.3d 926, 930 (9th Cir. 2005). The IJ’s interpretation of the hardship standard falls

within the broad range authorized by the statute. See Ramirez-Perez v. Ashcroft,

336 F.3d 1001, 1004-06 (9th Cir. 2003).

        PETITION FOR REVIEW DISMISSED in part; DENIED in part.




IH/Research                               3                                   05-70633